Title: From Thomas Jefferson to Jean Antoine Gautier, 8 June 1792
From: Jefferson, Thomas
To: Gautier, Jean Antoine



Dear Sir
Philadelphia June 8. 1792.

A Friend of mine having desired me to procure him a watch from Paris, I am led to trouble you with the commission, as well from the circumstance of your having aided me in getting one from Romilly for myself, as because I am glad of an occasion to keep hold on your acquaintance and recollection, which will ever be duly prised by me. Be so good then as to get M. Romilly to make exactly such another watch as he made for me before, only adding a second hand, in the eccentric plan, because this will not require a single additional wheel. Let him previously tell you the price, and draw for it immediately on account of Th: Jefferson on Mr. Alexander Donald of the house of Donald & Burton, London, who is furnished with the means of answering it. When the watch shall be done, be so good as to forward it by any safe hand to Mr. Pinckney, minister plenipotentiary of the U.S. of America at London, if it can be so done as to avoid English duties. He will forward it to me.
I say nothing of your political affairs, because I could do it only on the ground of March last, and what I should say thereon, would by the time this reaches you, be like an old almanac. I wish them all possible success, and hope they will issue in a free and a good government. If your first assay is un[. . . .] have got what is good, hold it fast as we do. [There are heads] among us itching for crowns, coronets, and mitr[es, but I hope] we shall sooner cut them off than gratify their [itching. Our] constitution is a wise one, and I hope we shall b[e able to adhere] to it. Present me affectionately, most affectionate[ly to Mr. and] Mrs. Grand the elder. Tell them if I had Fortunatu[s’s wishing cap] the first use I would make of it should be to seat myself [between] them at dinner at Passy. Remember me also in the most friendly terms to Mr. and Mrs. Grand the younger, and accept yourself assurances of the esteem and attachment with which I am Dear Sir Your friend and servt.

Th: Jefferson


Tell M. Le Vieillard I shall ever esteem him.

